IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


WINCHESTER CONDOMINIUM                    : No. 341 WAL 2018
ASSOCIATION,                              :
                                          :
                   Respondent             : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
             v.                           :
                                          :
                                          :
JOSEPH S. AURIA,                          :
                                          :
                   Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of February, 2019, the Petition for Allowance of Appeal

is DENIED.